               Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 1 of 13 PAGEID #: 36




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                 COMMON PLEAS DIVISION

                              ELECTRONICALLY FILED
                            August 28, 2020 11:55 AM
                                  AFTAB PUREVAL
                                 Clerk of Courts
                             Hamilton County, Ohio
                               CONFIRMATION 979827


        JESSE CARRADINE JR                                                      A 2003038
               vs.
       ST BERNARD SOAP CO



       FILING TYPE: INITIAL FILING (IN COUNTY) WITH JURY
                            DEMAND
                                          PAGES FILED: 12




                                                      EFR200




E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
               Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 2 of 13 PAGEID #: 37




                                       IN THE COURT OF COMMON PLEAS
                                           HAMILTON COUNTY, OHIO

            JESSE CARRADINE, Jr.                             )        CASE NO.
            309 S. Wayne Ave., Unit #13                      )
            Cincinnati, OH 45215                             )        JUDGE:
                                                             )
                                          Plaintiff,         )
                                                             )
                                  v.                         )
                                                             )        COMPLAINT FOR DAMAGES
            ST. BERNARD SOAP CO.                             )        AND INJUNCTIVE RELIEF
            5177 Spring Grove Avenue                         )
            Cincinnati, OH 45217                             )        JURY DEMAND ENDORSED
                                                             )        HEREIN
                   Serve Also:                               )
                   St. Bernard Soap Co.                      )
                   c/o CT Corp. System (Stat. Agent)         )
                   4400 Easton Commons Way, Ste. 125         )
                   Columbus, OH 43219                        )
                                                             )
                                          Defendant.         )
                                                             )

                  Plaintiff JESSE CARRADINE Jr. by and through undersigned counsel, as his Complaint

           against the Defendant, states and avers the following:

                                                       PARTIES

              1. Plaintiff Jesse Carradine is a resident of the city of Cincinnati, Hamilton County, state of

                  Ohio.

              2. Defendant ST. BERNARD SOAP CO. (“SBSC”) is a foreign-incorporated company that

                  conducts business throughout the state. The location of the events and omissions of this

                  Complaint took place is its location at 5177 Spring Grove Avenue, Cincinnati, OH 45217.

              3. SBSC is, and was at all times hereinafter mentioned, Carradine’s employer within the

                  meaning of Title VII of the Civil Rights Act of 1964 (“Title VII”) 42 U.S.C §2000e and

                  R.C. § 4112.01(A)(2).




E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
               Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 3 of 13 PAGEID #: 38




                                            JURISDICTION & VENUE

              4. All of the material events alleged in this Complaint occurred in Hamilton County, Ohio.

              5. Therefore, personal jurisdiction is proper over Defendant pursuant to Ohio Revised Code

                  §2307.382(A)(1), (3) and/or (4).

              6. Venue is proper pursuant to Civ. R. 3(B)(2), (3) and/or (5).

              7. This Court is a court of general jurisdiction over the claims presented herein, including all

                  subject matters of this Complaint.

              8. Within 180 days of the conduct alleged below, Carradine filed a Charge of Discrimination

                  with the Equal Employment Opportunity Commission (“EEOC”, Charge No. 473-2020-

                  00314) against Defendant (“EEOC Charge”).

              9. On or about June 8, 2020 the EEOC issued and mailed a Dismissal and Notice of Rights

                  letter to Carradine regarding the EEOC Charge.

              10. Carradine received the Dismissal and Notice of Rights from the EEOC in accordance with

                  42 U.S.C. § 2000e-5(f)(1), which has been attached hereto as Plaintiff's Exhibit 1.

              11. Carradine has filed this Complaint on or before the 90-day deadline set forth in the

                  Dismissal and Notice of Rights.

              12. Carradine has properly exhausted all administrative remedies pursuant to 29 C.F.R. §

                  1614.407(b).

                                                          FACTS

              13. Carradine is a former employee of SBSC.

              14. At all times noted herein, Carradine was qualified for his position with SBSC.

              15. At all times noted herein, Carradine could fully perform the essential functions of his job,

                  with or without a reasonable accommodation.



                                                           .2


E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
               Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 4 of 13 PAGEID #: 39




              16. Carradine is African-American, placing him in a protected class for his race.

              17. Carradine worked for SBSC as a line package technician from April 15, 2019 until SBSC

                  terminated Carradine’s employment on or about June 3, 2019 citing performance and

                  attendance.

              18. Notably, Carradine did not have the requisite points per SBSC’s policy to result in

                  termination for his attendance and was not afforded the opportunity to move through

                  SBSC’s progressive discipline system prior to termination.

              19. Carradine’s early employment with SBSC was generally positive, he was under Chelsea

                  Ferguson (line lead, Caucasian) loading soap, recording data, troubleshooting problems on

                  his production line, and other similar work. Carradine took to the computer-side of the job

                  fairly quickly.

              20. Beginning in or around May 2019, Carradine began to have some minor confrontations

                  with Ferguson. They were both frustrated in their work, but Ferguson had a much shorter

                  fuse with Carradine than she did with Caucasian new-hires.

              21. Ferguson also generally refused to repeat orders, a detrimental trait for people training new

                  hires to a job.

              22. Carradine liked to ask questions and have his instructions repeated to ensure that he

                  performed his job as well as he could, so Ferguson’s desire not to repeat herself was a big

                  factor in how SBSC set Carradine up to fail in his position.

              23. Ferguson’s refusal to answer questions also caused serious friction between Carradine and

                  Ferguson and interfered with Carradine’s ability to perform the essential functions of his

                  job.




                                                           .3


E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
               Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 5 of 13 PAGEID #: 40




              24. Despite some training on other areas of the line, Carradine was kept primarily at the soap

                  loading station, dropping loads of soap and recording the data.

              25. Carradine had been told by SBSC, however, that he would receive a lot of cross training

                  and should be ready to work in any position on the production floor.

              26. While Carradine did briefly work on other parts of his line on a small number of occasions,

                  he did not receive much cross training, so he began to ask Ferguson about how to make

                  that cross training happen.

              27. In or around late May 2019, John (LNU, line package technician, African-American) had

                  left the company.

              28. Shortly after John (LNU) left, SBSC hired Amber (LNU, Caucasian) to his previous

                  position. Carradine helped train and orient Amber (LNU).

              29. Carradine also helped Amber (LNU) get comfortable in forklift driving, as she had never

                  done any before SBSC.

              30. On or about May 31, 2019, Ferguson sent Carradine to the soap loading position once

                  again.

              31. Carradine asked instead to be cross-trained on other spots of the line to help familiarize

                  himself further with the line’s other positions instead.

              32. Carradine also mentioned how Ferguson had already begun cross-training Amber (LNU),

                  which was a disparate benefit Amber (LNU) received over Carradine.

              33. Ferguson did not give any specific reason for this disparity between the two and pushed

                  back on Carradine’s requested cross-training.

              34. Carradine asked again, noting that he was expecting to be tested on all parts of the line and

                  that his job likely depended on the results of that impending test.



                                                            .4


E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
               Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 6 of 13 PAGEID #: 41




              35. This resulted in an argument between Carradine and Ferguson, but eventually the two

                  calmed the situation down and Ferguson relented to allow Carradine to start receiving some

                  cross-training via shadowing her on a new spot of the line.

              36. Carradine assumes that Ferguson reported him to HR for this event later on.

              37. This is where Carradine’s employment took a dramatic shift for the negative and when

                  Ferguson began to aim for his termination.

              38. The worst issue for Carradine during his employment was with a maintenance worker

                  (name unknown, Caucasian, male, referred to herein as “(NU)”).

              39. Carradine had heard rumors about (NU) previously, primarily that he was hot-headed and

                  got aggressive quickly, seemingly without much cause.

              40. While (NU) was working on the J-Line, Carradine tried to help him in the work, but (NU)

                  just screamed at Carradine to back away.

              41. Carradine did so, then went to work on other tasks. The second time this happened, (NU)

                  got aggressive again and yelled at Carradine.

              42. Carradine told (NU) that he would not accept bullying from a coworker.

              43. Luckily, that situation did not result in a physical altercation, but Carradine assumes that

                  (NU) reported him for it anyway, despite (NU) being the instigator.

              44. On or about June 3, 2019, Carradine’s employment was terminated.

              45. As Carradine ate his lunch in the early afternoon (notably, Carradine was off work that

                  day), Mike (LNU, plant manager or potentially in HR, Caucasian) called him.

              46. Mike (LNU) told Carradine that his employment was being terminated, citing attendance

                  and poor performance.




                                                           .5


E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
               Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 7 of 13 PAGEID #: 42




              47. Carradine pushed back noting that he was picking up his role well but needed more

                  familiarity with the cross-training in other positions on the line (he had only been placed

                  on different spots on the line a couple shifts throughout his employment).

              48. Carradine also noted that he had only three (or less) attendance points, less than the

                  requisite number needed for his termination per SBSC policy.

              49. Regarding the cited-reason of attendance, Carradine was late (his first tardy) on or about

                  May 5, 2019, he called in ahead of being tardy to work.

              50. On or about May 10, 2019, Carradine clocked in at 6:37 AM, so was barely outside the

                  brief window for tardiness.

              51. On or about May 22, 2019, Carradine had had an issue with his SBSC badge over the past

                  few days. When he came to clock in that day after his days of trouble with the badge, his

                  badge didn’t work so he had to contact HR to get in; Carradine clocked in approximately

                  five minutes late as a result that day, though SBSC was aware of his on-time arrival via his

                  conversations with HR.

              52. SBSC, vicariously through Ferguson, set Carradine up to fail in his position. He attempted

                  to get the training on the positions he was expected to learn, but Ferguson generally refused

                  to cross train him in those roles, despite doing so for Amber (LNU), the Caucasian

                  employee.

              53. Carradine complained to Ferguson about Amber (LNU)’s cross training when he was not

                  receiving that same training for discriminatory reasons.

              54. This protected complaint came shortly before Carradine’s termination. The temporal

                  proximity between Carradine’s protected complaint and his termination imply a retaliatory

                  reason for his termination.



                                                           .6


E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
               Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 8 of 13 PAGEID #: 43




              55. Defendant’s termination of Carradine was an adverse employment action against him.

              56. Defendant’s purported reason(s) for Carradine’s termination was pretextual.

              57. Defendant actually terminated Carradine’s employment discriminatorily against his race

                  and/or in retaliation against his protected complaints.

              58. As a result of the above, Carradine has suffered damages.

               COUNT I: RACIAL DISCRIMINATION IN VIOLATION OF R.C. §4112, et seq.

              59. Carradine restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              60. Carradine is African-American, and thus is in a protected class for his race.

              61. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

                  to discriminate against an employee on the basis of the employee’s race.

              62. Defendant treated Carradine differently than other similarly situated employees based upon

                  his race.

              63. Defendant’s termination of Carradine was an adverse employment action against him.

              64. Defendant’s purported reason(s) for Carradine’s termination was pretextual.

              65. Defendant actually terminated Carradine’s employment due to his race.

              66. Defendant violated R.C. § 4112 et seq. by terminating Carradine because of his race.

              67. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by treating Carradine differently

                  from other similarly situated employees outside his protected class.

              68. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying their employment

                  policies in a disparate manner based on Carradine’s race.

              69. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying their disciplinary

                  policies in a disparate manner based on Carradine’s race.



                                                           .7


E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
               Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 9 of 13 PAGEID #: 44




              70. Carradine incurred emotional distress damages as a result of Defendant’s conduct

                  described herein.

              71. As a direct and proximate result of Defendant’s acts and omissions, Carradine has suffered

                  and will continue to suffer damages.


                  COUNT II: RACIAL DISCRIMINATION IN VIOLATION OF TITLE VII

              72. Carradine restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              73. Carradine is African-American, and thus is in a protected class for his race.

              74. Title VII provides that it is an unlawful discriminatory practice for an employer to

                  discriminate against an employee on the basis of the employee’s race.

              75. Defendant treated Carradine differently than other similarly situated employees based upon

                  his race.

              76. Defendant’s termination of Carradine was an adverse employment action against him.

              77. Defendant’s purported reason for Carradine’s termination was pretextual.

              78. Defendant actually terminated Carradine’s employment due to his race.

              79. Defendant violated Title VII by terminating Carradine because of his race.

              80. Defendant violated Title VII by treating Carradine differently from other similarly situated

                  employees outside his protected class.

              81. Defendant violated Title VII by applying its employment policies in a disparate manner

                  based on Carradine’s race.

              82. Defendant violated Title VII by applying its disciplinary policies in a disparate manner

                  based on Carradine’s race.




                                                           .8


E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
              Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 10 of 13 PAGEID #: 45




              83. Carradine incurred emotional distress damages as a result of Defendant’s conduct

                  described herein.

              84. As a direct and proximate result of Defendant’s acts and omissions, Carradine has suffered

                  and will continue to suffer damages.

                                           COUNT IV: RETALIATION

              85. Carradine restates each and every prior paragraph of this complaint, as if it were fully

                  restated herein.

              86. As a result of the Defendant’s discriminatory conduct described above, Carradine

                  complained of the discrimination, harassment, and disparate treatment he was

                  experiencing.

              87. Subsequent to Carradine’s complaints to management about harassment, bullying, and

                  disparate treatment toward him, Defendant took adverse employment actions against

                  Carradine, including terminating his employment.

              88. Defendant’s actions were retaliatory in nature based on Carradine’s opposition to the

                  unlawful discriminatory conduct.

              89. Pursuant to R.C. § 4112 et seq. and Title VII, it is an unlawful discriminatory practice to

                  discriminate in any manner against any other person because that person has opposed any

                  unlawful discriminatory practice.

              90. As a direct and proximate result of Defendant’s retaliatory discrimination against and

                  discharge of Carradine, he has suffered and will continue to suffer damages, including

                  economic, emotional distress and physical sickness damages.

                                             DEMAND FOR RELIEF

              WHEREFORE, Carradine demands from Defendant the following:



                                                          .9


E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
              Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 11 of 13 PAGEID #: 46




                  a) Issue a permanent injunction:

                        i.   Requiring Defendant to abolish discrimination, harassment, and retaliation;

                       ii.   Requiring allocation of significant funding and trained staff to implement all

                             changes within two years;

                      iii.   Requiring removal or demotion of all supervisors who have engaged in

                             discrimination, harassment, or retaliation, and failed to meet their legal

                             responsibility to promptly investigate complaints and/or take effective action to

                             stop and deter prohibited personnel practices against employees;

                      iv.    Creating a process for the prompt investigation of discrimination, harassment,

                             or retaliation complaints; and

                       v.    Requiring mandatory and effective training for all employees and supervisors

                             on discrimination, harassment, and retaliation issues, investigations, and

                             appropriate corrective actions;

                  b) Issue an order requiring Defendant to expunge his personnel file of all negative

                     documentation;

                  c) An award against each Defendant for compensatory and monetary damages to

                     compensate Carradine for physical injury, physical sickness, lost wages, emotional

                     distress, and other consequential damages, in an amount in excess of $25,000 per claim

                     to be proven at trial;

                  d) An award of punitive damages against each Defendant in an amount in excess of

                     $25,000;

                  e) An award of reasonable attorneys’ fees and non-taxable costs for Carradine’s claims as

                     allowable under law;



                                                          .10


E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
              Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 12 of 13 PAGEID #: 47




                  f) An award of the taxable costs of this action; and

                  g) An award of such other relief as this Court may deem necessary and proper.




                                                               Respectfully submitted,


                                                               __/s/ Matthew Bruce____
                                                               Matthew G. Bruce (0083769)
                                                                      Trial Attorney
                                                               Evan R. McFarland (0096953)
                                                               THE SPITZ LAW FIRM, LLC
                                                               Spectrum Office Tower
                                                               11260 Chester Road, Suite 825
                                                               Cincinnati, OH 45246
                                                               Phone: (216) 291-4744 x173
                                                               Fax: (216) 291-5744
                                                               Email: Matthew.Bruce@SpitzLawFirm.com
                                                               Email: Evan.McFarland@SpitzLawFirm.com

                                                               Attorneys for Plaintiff Jesse Carradine




                                                         .11


E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
                                      Case: 1:20-cv-00774-TSB Doc #: 4 Filed: 09/29/20 Page: 13 of 13 PAGEID #: 48




                                                                         JURY DEMAND

                                   Plaintiff Jesse Carradine demands a trial by jury by the maximum number of jurors permitted.


                                                                                       __/s/ Matthew Bruce ____
                                                                                       Matthew G. Bruce (0083769)




                                                                                 .12


                        E-FILED 08/28/2020 11:55 AM / CONFIRMATION 979827 / A 2003038 / COMMON PLEAS DIVISION / IFIJ
Powered by TCPDF (www.tcpdf.org)
